Citation Nr: 1116993	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  05-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a compensable evaluation for diastasis recti of the abdominal muscles.

3.  For the period from January 24, 2001 to October 4, 2009, entitlement to an evaluation in excess of 10 percent disabling for an injury to the coccyx, sacroiliac joints, and symphysis pubis.

4.  For the period beginning on October 5, 2009, entitlement to an evaluation in excess of 20 percent disabling for an injury to the coccyx, sacroiliac joints, and symphysis pubis.


REPRESENTATION

Appellant represented by:	Pro se

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On her Form 9 appeal, the Veteran requested a central office Board hearing in Washington, DC, which hearing was scheduled for January 2011.  Apparently the day of the scheduled Board hearing (for January 2011), the Veteran sent written notice to VA explaining that she was unable to appear due to several medical conditions, and she submitted a copy of a private treatment record dated the day before the Board hearing.  Also in her January 2011 letter, the Veteran requested that the Board hearing be rescheduled as a videoconference Board hearing at the RO located in Cleveland, Ohio.

When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d) (2010).  Such motion to reschedule must include the reason or reasons the Veteran could not attend the originally scheduled hearing and the reason a timely request for a postponement for the hearing was not submitted.  The Board finds that the January 2011 letter constituted a timely filed motion to reschedule the Board hearing, and in light of the medical evidence submitted in support of the Veteran's motion to reschedule, the Board finds that good cause is shown for her failure to appear, and that a local, videoconference Board hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the Cleveland, Ohio RO before a Veterans Law Judge.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


